Mr. Justice Barker delivered the opinion of the court. The only question involved in this case is whether an appeal may be prosecuted from the verdict of a jury before a justice of the peace. The authority for taking appeals from justices of the peace to higher courts is purely statutory and can be executed only in the manner prescribed by the statute. The statute only provides that appeals may be taken from judgments rendered by justices and not from verdicts of juries in cases tried before them. No formal words are required of a justice in entering a judgment, but it is necessary that some kind of a judgment be entered; otherwise there is nothing to appeal from, and the court appealed to acquires no jurisdiction of the case. In this case the justice did not attempt to enter a judgment on the verdict of the jury, and the court should have sustained appellant’s motion to dismiss the appeal. The judgment of the County Court will be reversed and the cause remanded, with directions to dismiss the appeal.